                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ZAXCOM, INC.,

          Plaintiff,

v.                                                               No. 1:19-cv-0109 RB-KBM

LECTROSONICS, INC.,

          Defendant.

                            MEMORANDUM OPINION AND ORDER
          THIS MATTER comes before the Court on Plaintiff’s Motion to Stay Action Pending

Inter Partes Review of the Asserted Patents, filed on April 3, 2019. (Doc. 68.) While Defendant

Lectrosonics, Inc. initially opposed the motion (see id. at 1 1), Defendant has since filed a Notice

indicating that it consents to the motion (see Doc. 70).

          Plaintiff designs and manufactures “professional audio equipment for the television and

film industries . . . .” (Doc. 33 (Am. Compl.) ¶ 73.) Plaintiff owns three patents (the “Patents-in-

Suit”) for the “Virtual Wireless Multitrack Recording System,” which are the subject of this

patent infringement lawsuit. (Id. ¶¶ 74–78.) “The Patents-in-Suit are directed generally to

systems and methods for wireless recording of multi-track audio files without the data corruption

or loss of data that typically occurs with wireless data transmission.” (Id. ¶ 79.) Defendant

“manufactures, promotes and sells throughout the United States and the world wireless systems

and audio processing products, including” a product called the Portable Digital Audio Record

(PDR) and related accessories. (See id. ¶¶ 4, 80.) Plaintiff asserts that Defendant markets its

“products, and specifically the PDR and related accessories, to directly compete with [Plaintiff’s]

products . . . .” (Id. ¶ 80.) Plaintiff asserts that Defendant has infringed on one or more of the

Patents-in-Suit with the manufacture and sale of its own “electronic audio equipment, including

the PDR and related accessories.” (Id. ¶ 82.)


1
    The Court uses the document’s internal pagination, rather than the CM/ECF numbering.
        In 2018, Defendant filed three petitions with the U.S. Patent and Trademark Office for

inter partes review (IPR) by the Patent Trial and Appeal Board (PTAB). (Doc. 68 at 4.) “The

purpose of inter partes review is to create a more efficient, cost-effective alternative to

litigation.” Dentsply Sirona, Inc. v. Edge Endo, LLC, No. 1:17-cv-01041 WJ/SCY, 2018 WL

4773369, at *1 (D.N.M. Oct. 3, 2018) (citation omitted). The PTAB has instituted all three IPRs,

and final written decisions are expected in January 2020. (Doc. 68 at 4.)

        To determine whether to stay a case pending inter partes review, district courts
        typically consider, ‘(1) whether discovery is complete and whether a trial date has
        been set; (2) whether a stay will simplify the issues in question and trial of the
        case; and (3) whether a stay would unduly prejudice or present a clear tactical
        disadvantage to the nonmoving party.
Dentsply Sirona, 2018 WL 4773369, at *1 (quoting Digital Ally, Inc. v. Taser Int’l, Inc., No. 16-

cv-2032-CM-TJJ, 2017 WL 1048351, at *2 (D. Kan. Mar. 20, 2017) (subsequent citation

omitted)). Here, while this case has been pending since April 2017, the parties have not yet

begun discovery because venue has changed twice. (See Doc. 70 at 1.) The Court has not set a

trial date. The first factor favors a stay.

        The Court agrees with Plaintiff that a stay may also simplify the issues, as the PTAB’s

decisions may narrow or cancel one or more of the claims. (See Doc. 68 at 8–9.) “Estoppel may

also apply.” Dentsply Sirona, 2018 WL 4773369, at *2 (citation omitted). The second factor

favors a stay. Finally, Defendant does not assert that a stay will cause undue prejudice or create

tactical disadvantages. (See Doc. 70.) Thus, the third factor also favors a stay.

        Because the motion is unopposed and the applicable standard favors staying this matter

pending decisions from the PTAB, the Court finds that Plaintiff’s motion is well-taken and will

be GRANTED and this matter will be STAYED pending inter partes review.

        THEREFORE,

        IT IS ORDERED that Plaintiff’s Motion to Stay Action Pending Inter Partes Review of

the Asserted Patents (Doc. 68) is GRANTED;




                                                  2
        IT IS FURTHER ORDERED that this case and all deadlines herein are STAYED

pending resolution of the inter partes review proceedings;

        IT IS FURTHER ORDERED that the parties are directed to file a joint status report, or

motion to lift stay, if appropriate, at the completion of the inter partes review proceedings;

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss Defendant’s

Counterclaims and to Strike Defendant’s Affirmative Defenses (Doc. 69) is hereby DISMISSED

WITHOUT PREJUDICE. Plaintiff is granted leave to renew the motion, if appropriate, after

the stay is lifted.

        IT IS SO ORDERED.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 3
